DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 05/8/2020 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-5, 7-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al, US 2019/0036801 in view of Sexton at al, US 2010/0290395 hereafter Sexton. 

As for claim 1, Natarajan discloses:
A method for data acquisition in wireless sensor networks, the method comprising: 
receiving measurements made by a plurality of sensor nodes in a wireless sensor network during a given time period, the measurements being aggregated and carried in data packets routed from the plurality of sensor nodes to a base node in the wireless sensor network (Natarajan, FIG. 2, 204, 220, 226, 228, [0040], [0062], Receiving/collecting measurements from a sensors 228 in a sensor/fog network 220, the measurements being aggregated at the data aggregator 226 transmitted in data packets from the sensors 228 to the gateway 204 in the sensor/fog network 220); 
determining a plurality of routing paths for the data packets based on routing topology tomography (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], Determining routing paths), the plurality of routing paths representing paths traversed by the data packets in the wireless sensor network to reach the base node (Natarajan, Fig. 3, 3000, 302, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths representing the paths traversed by the data packets in the mesh network 300 to reach the gateway/GW 302); 
determining a measurement matrix from the plurality of routing paths (Natarajan, [0060], [0062], [0065],  Determining a measurement matrix from/representing a plurality of routing paths); 
determining a representation basis for sensor signals in the wireless sensor network (Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network); and 
acquiring the sensor signals in the wireless sensor network based on the representation basis (Natarajan, [0060], [0062],   Receiving/transmitting by the plurality of nodes based on the matrix to determine the best set of routes and the graph which determines the optimal routes and power saving).  

Natarajan does not explicitly disclose acquiring the sensor signals in the wireless sensor network based on the measurement matrix. 

However, Sexton discloses acquiring the sensor signals in the wireless sensor network based on the measurement matrix (Sexton, FIG. 12, [0100], Acquiring uplink sensor signals in the wireless sensor network based on the sensing matrix).

(Sexton, [0062]). 

As for claim 2, Natarajan discloses:
Determining the measurement matrix further comprises: calculating a routing matrix based on the plurality of routing paths; and adopting the routing matrix as the measurement matrix (Natarajan, [0060], [0062], [0065], Determining a measurement matrix from/representing a plurality of routing paths. The Examiner determines according to the claim language for claims 1 and 2 both the “routing matrix” and the “measurement matrix” are determined/calculated from the routing paths therefore the “routing matrix” and the “measurement matrix” would be the same matrix since they each would contain the same routing data disclosed at the “measurement matrix” in Natarajan).  

As for claim 3, Natarajan discloses:
Each of the plurality of routing paths is defined in terms of a plurality of intermediate nodes traversed by a respective data packet in reaching the base node (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths including a plurality of child/intermediate nodes by a packet in reaching the gateway/base node).  

As for claim 4, Natarajan discloses:
(Natarajan, FIG. 2, 204, 220, 226, 228, [0020], [0040], The measurements are aggregated at each of the data aggregators 226).  

As for claim 5, Natarajan discloses:
Determining the plurality of routing paths is based on routing topology tomography along the plurality of routing paths (Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network).

As for claim 7, Natarajan discloses:
The representation basis is a sparse matrix having an optimized incoherency with the measurement matrix (Natarajan, [0065], [0023], [0045], Reconstructing the sparsest measurement matrix. Determining the routes based on sparse data fields).  

As for claim 8, Natarajan discloses:
A system for data acquisition in wireless sensor networks, the system comprising: a wireless sensor network comprising a plurality of sensor nodes and a base node (Natarajan, FIG. 2, [0040], The cloud/mesh network 220/200 comprising sensor nodes 228 and a gateway node 204) ; and a computing device coupled to the wireless sensor network (Natarajan, FIG. 2, [0040], The data aggregators 226 coupled to the The cloud/mesh network 220/200 ), the computing device having a processor and a memory, the memory including instructions that (Natarajan. FIG. 11, [0078], The device including a processor and memory), when executed by the processor, cause the processor to: 
receive measurements made by a plurality of sensor nodes in a wireless sensor network during a given time period, the measurements being aggregated and carried in data packets routed from the plurality of sensor nodes to a base node in the wireless sensor network (Natarajan, FIG. 2, 204, 220, 226, 228, [0040], [0062], Receiving/collecting measurements from a sensors 228 in a sensor/fog network 220, the measurements being aggregated at the data aggregator 226 transmitted in data packets from the sensors 228 to the gateway 204 in the sensor/fog network 220); 
determine a plurality of routing paths for the data packets based on routing topology tomography (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], Determining routing paths), the plurality of routing paths representing paths traversed by the data packets in the wireless sensor network to reach the base node (Natarajan, Fig. 3, 3000, 302, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths representing the paths traversed by the data packets in the mesh network 300 to reach the gateway/GW 302); 
determine a measurement matrix from the plurality of routing paths (Natarajan, [0060], [0062], [0065],  Determining a measurement matrix from/representing a plurality of routing paths); 
determine a representation basis for sensor signals in the wireless sensor network (Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network); and 
(Natarajan, [0060], [0062],   Receiving/transmitting by the plurality of nodes based on the matrix to determine the best set of routes and the graph which determines the optimal routes and power saving).  

Natarajan does not explicitly disclose acquiring the sensor signals in the wireless sensor network based on the measurement matrix. 

However, Sexton discloses acquiring the sensor signals in the wireless sensor network based on the measurement matrix (Sexton, FIG. 12, [0100], Acquiring uplink sensor signals in the wireless sensor network based on the sensing matrix).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natarajan with acquiring the sensor signals in the wireless sensor network based on the measurement matrix as taught by Sexton to provide improved reception of uplink signals (Sexton, [0062]). 

As for claim 9, Natarajan discloses:
Determining the measurement matrix further comprises: calculating a routing matrix based on the plurality of routing paths; and adopting the routing matrix as the measurement matrix (Natarajan, [0060], [0062], [0065], Determining a measurement matrix from/representing a plurality of routing paths. The Examiner determines according to the claim language for claims 1 and 2 both the “routing matrix” and the “measurement matrix” are determined/calculated from the routing paths therefore the “routing matrix” and the “measurement matrix” would be the same matrix since they each would contain the same routing data disclosed at the “measurement matrix” in Natarajan).  

As for claim 10, Natarajan discloses:
Each of the plurality of routing paths is defined in terms of a plurality of intermediate nodes traversed by a respective data packet in reaching the base node (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths including a plurality of child/intermediate nodes by a packet in reaching the gateway/base node).  

As for claim 11, Natarajan discloses:
The measurements carried in the respective data packet are aggregated at each of the plurality of intermediate nodes (Natarajan, FIG. 2, 204, 220, 226, 228, [0020], [0040], The measurements are aggregated at each of the data aggregators 226).  

As for claim 12, Natarajan discloses:
Determining the plurality of routing paths is based on routing topology tomography along the plurality of routing paths (Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network).

As for claim 14, Natarajan discloses:
(Natarajan, [0065], [0023], [0045], Reconstructing the sparsest measurement matrix. Determining the routes based on sparse data fields).  

As for claim 15, Natarajan discloses:
A non-transitory computer readable storage medium (Natarajan. FIG. 11, [0078], The device including a processor and memory) having instructions for data acquisition in wireless sensor networks, the instructions, when executed by a processor, cause the processor to: 
receive measurements made by a plurality of sensor nodes in a wireless sensor network during a given time period, the measurements being aggregated and carried in data packets routed from the plurality of sensor nodes to a base node in the wireless sensor network (Natarajan, FIG. 2, 204, 220, 226, 228, [0040], [0062], Receiving/collecting measurements from a sensors 228 in a sensor/fog network 220, the measurements being aggregated at the data aggregator 226 transmitted in data packets from the sensors 228 to the gateway 204 in the sensor/fog network 220); 
determine a plurality of routing paths for the data packets based on routing topology tomography (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], Determining routing paths), the plurality of routing paths representing paths traversed by the data packets in the wireless sensor network to reach the base node (Natarajan, Fig. 3, 3000, 302, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths representing the paths traversed by the data packets in the mesh network 300 to reach the gateway/GW 302); 
(Natarajan, [0060], [0062], [0065],  Determining a measurement matrix from/representing a plurality of routing paths); 
determine a representation basis for sensor signals in the wireless sensor network (Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network); and 
acquire the sensor signals in the wireless sensor network based on the representation basis (Natarajan, [0060], [0062],   Receiving/transmitting by the plurality of nodes based on the matrix to determine the best set of routes and the graph which determines the optimal routes and power saving).  

Natarajan does not explicitly disclose acquiring the sensor signals in the wireless sensor network based on the measurement matrix. 

However, Sexton discloses acquiring the sensor signals in the wireless sensor network based on the measurement matrix (Sexton, FIG. 12, [0100], Acquiring uplink sensor signals in the wireless sensor network based on the sensing matrix).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natarajan with acquiring the sensor signals in the wireless sensor network based on the measurement matrix as taught by Sexton to provide improved reception of uplink signals (Sexton, [0062]). 

claim 16, Natarajan discloses:
Determining the measurement matrix further comprises: calculating a routing matrix based on the plurality of routing paths; and adopting the routing matrix as the measurement matrix (Natarajan, [0060], [0062], [0065], Determining a measurement matrix from/representing a plurality of routing paths. The Examiner determines according to the claim language for claims 1 and 2 both the “routing matrix” and the “measurement matrix” are determined/calculated from the routing paths therefore the “routing matrix” and the “measurement matrix” would be the same matrix since they each would contain the same routing data disclosed at the “measurement matrix” in Natarajan).  

As for claim 17, Natarajan discloses:
Each of the plurality of routing paths is defined in terms of a plurality of intermediate nodes traversed by a respective data packet in reaching the base node (Natarajan, Fig. 3, Fig. 4, 402, 404, 406, [0046], [0047], The routing paths including a plurality of child/intermediate nodes by a packet in reaching the gateway/base node).  

As for claim 18, Natarajan discloses:
The measurements carried in the respective data packet are aggregated at each of the plurality of intermediate nodes (Natarajan, FIG. 2, 204, 220, 226, 228, [0020], [0040], The measurements are aggregated at each of the data aggregators 226).  
As for claim 19, Natarajan discloses:
(Natarajan, FIG. 7, [0056], Determining a graph 700 for sensor routes in the mesh network).

Allowable Subject Matter

4.	Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469